Citation Nr: 1012728	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 
1950 to April 1952.  He earned the Combat Action Ribbon in 
Korea.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2008-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
tinnitus.

In April 1980 and in September 1984, the Board denied 
service connection for frostbite.  In November 1995, the 
Washington, DC, RO denied an application to reopen the 
claim.  In January 1996, the Veteran commenced an appeal.  
In June 1999, VA granted service connection for residuals of 
frostbite with Raynaud's and assigned an initial rating 
effective from January 13, 1995.  The Veteran then filed a 
timely notice of disagreement (NOD) to the effective date of 
the grant and the RO issued a statement of the case (SOC).  
No VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, was received and the 
RO closed the appeal.  

In April 2003, the Veteran again raised the issue of an 
earlier effective date for service connection for frostbite 
residuals.  He submitted a copy of a DD Form 215, Correction 
to DD Form 214, to support his earlier effective date claim.  
The RO has not acted on this claim.  This is referred for 
appropriate action, including consideration of 38 U.S.C.A. 
§ 1154 (b) and 38 C.F.R. § 3.400 (g).  

In an August 2006 rating decision, the RO denied service 
connection for a bilateral hearing loss disability (a 
hearing loss disability claim might be distinctly separate 
from and unrelated to tinnitus).  The Veteran timely filed 
an NOD and the RO issued an SOC, but no VA Form 9, 
Substantive Appeal (or other correspondence containing the 
necessary information), was received from the Veteran or his 
representative within the one-year time limit.  The RO 
therefore closed that appeal.  During the recent hearing 
before the undersigned Veterans Law Judge, the Veteran again 
raised the issue of service connection for a bilateral 
hearing loss disability.  This is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where there is a reasonable possibility current conditions 
are related to or are residual of conditions experienced in 
service, VA should obtain a medical opinion as to the 
likelihood of a relationship between current residuals and 
symptoms experienced during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, VA's duty to assist the Veteran includes 
obtaining an opinion as to whether there is a relationship 
between tinnitus and active military service. 

The Veteran contends that explosions, weapons firing, and 
other loud noise during active service, indeed combat 
service, has caused his tinnitus.  He recently testified 
before the undersigned Veterans Law Judge that he fought on 
the front lines in Korea for 13 months.  He testified that 
tinnitus began during that time and has continued to the 
present.  

The Veteran also testified that recent VA examiners 
misunderstood his comments concerning his tinnitus.  At the 
hearing, the Veteran clarified that he has had tinnitus for 
so long that he has become used to it.  He felt that the VA 
audiologists interpreted his comments wrongfully, as the 
April 2005 audiologist reported that the Veteran had denied 
tinnitus and the February 2008 audiologist reported that he 
is unsure if he still perceives tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  VA should arrange for an examination 
by an ear-nose-throat (ENT) physician or 
otolaryngologist.  The physician is 
asked to review the pertinent medical 
evidence and elicit a history of 
relevant symptoms from the Veteran.  
Because the Veteran is a combat veteran, 
his account of noise exposure and 
tinnitus during active service may be 
accepted as true.  The physician should 
answer the following:

I.  For the Veteran's claimed 
tinnitus, is it at least as likely 
as not that this disability had its 
onset in service?  

II.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.   

2.  After the development requested 
above has been completed to the extent 
possible, the AMC should readjudicate 
the service connection claim.  If the 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claim.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised 
that if an examination is scheduled, then failure to report 
for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



